DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 08/24/2022.

Claim Status
Claims 1, 4-12, 15, 18 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 08/24/2022 have been fully considered.
Examiner appreciates Applicants’ amendments to clarify the invention, as thus claims 1, 4-11, 18 are hereby indicated as allowable.
As for claims 12, 15, after consultation with Supervisor Yemane Mesfin regarding the use language (“using the source serving node according to claim 1”) in the preamble of claim 12, the Office concluded that the use language in the preamble offers little to no patentable weight. As thus, claims 12, 15 are rejected accordingly.

Claim Objections
Claims 5, 9, 12 are objected to because of the following reasons:
For claim 5, “a source serving node according to claim 1” should be “the source serving node according to claim 1”.
For claim 9, “a source serving node according to claim 1” should be “the source serving node according to claim 1”.
For claim 12, it’s unclear whether there is proper antecedent basis for the various terms such as “the prediction function network node”, “the new Quality of Service”, “the information related to the communication session of the user equipment”, “the target serving cell”, “the identity reference”… since the claim only states “method of using the source service node according to claim 1” in the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2005/0239465.

For claim 12. Lee teaches: A method of using the source serving node according to claim 1 to enable the prediction function network node to determine the new Quality of Service (Lee, fig 1-2 paragraph 31-48, 51-52), the method comprising: 
obtaining the information related to the communication session of the user equipment, (Lee, fig 1-2, paragraph 31-48, serving base station had to obtain MSS identifier (an identity reference of the user equipment) and SFID (an identity reference of the communication session) in order to transmit HO-pre-notification which contains MSS identifier and SFID as clearly show in table 2 and discussed in paragraph 34)
determining the target serving cell of the user equipment; and providing the obtained information related to the communication session of the user equipment and the identity reference of the determined target serving cell to the prediction function network node (Lee, fig 1, paragraph 31-36, “While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; also see fig 2, paragraph 37-48, “The serving base station 22 then transmits a handover request pre-notification message (HO-pre-notification) to notify target base stations 23 and 24 (BS #2 and BS #3, respectively) that there exists the mobile subscriber station 21 requesting the handover (steps S203 and S204).”; table 2 clearly show HO-pre-notification contain MSS identifier and SFID; implicit that HO-pre-notification contains identity of target base station since it is sent to target base station; please notes the claim language doesn’t state that a prediction function network node is different from target serving cell)
to enable the prediction function network node to determine the new Quality of Service. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 15. Lee further teaches: A non-transitory computer readable medium comprising processor-executable program code that, when executed by a processor, causes the processor to perform the method according to claim 12. (Lee, paragraph 51-52)

Allowable Subject Matter
Claims 1, 4-11, 18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462